ORDER

PER CURIAM.
Appellant, Jeffrey Rogers (“Father”), appeals from the judgment of the Circuit Court of Cape Girardeau County granting Respondents Kimberly Likens (“Mother”) and David Likens (“Stepfather”) petition for stepparent adoption. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.